Dismissed and
Memorandum Opinion filed November 19, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00916-CR
NO. 14-09-00917-CR
____________
 
LAWRENCE RAY CROOKS III, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause Nos. 1175810 &
1175811
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered guilty pleas to aggravated robbery and
burglary of a habitation with intent to commit a felony. After a pre-sentence
investigation report, on August 20, 2009, the trial court sentenced appellant to
confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice in each case, with the sentences to be served
concurrently. No timely motion for new trial was filed in either case.
Appellant’s notices of appeal were not filed until October 22, 2009.
            A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial. See Tex. R. App. P. 26.2(a)(1). A notice of appeal that
complies with the requirements of Rule 26 is essential to vest the court of
appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does
not obtain jurisdiction to address the merits of the appeal. Id. Under
those circumstances it can take no action other than to dismiss the appeal. Id.
            Accordingly, the appeals are ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.
Do Not Publish—Tex. R. App. P.
47.2(b).